DETAILED ACTION
This action is responsive to the application filed on January 10, 2020.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated January 10, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings filed on January 10, 2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-15 are rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter.
  	With respect to claim 8, the claim is directed to a machine learning system. As recited, claim 8 recites the machine learning system comprises a controller. Based on paragraph [0046] of the instant application said controller may include a processor and/or a memory, however it could also be interpreted as software because no hardware structure such as processor or memory has been limited in the claim language. A reasonable interpretation is that the system comprises only software and/or program instructions. Software and computer programs per se do not fall within any category of patent-eligible subject matter under 35 U.S.C. § 101. See "Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101" (August 2009).  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized.
Examiner suggests that the Applicant might, for example amend the claims to limit to a known statutory subject matter, such as “A machine learning system comprising: a controller having a hardware processor programmed to…” which the examiner could interpret the claim define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized. The Examiner notes that care should be taken when using a term in the claims, as terms should have supporting basis in the description. See MPEP 2106.
  	With respect to claims 9-15, as being dependents on claim 8, fail to provide remedy for the deficiency suffered by claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US Pub. No. 2021/0174214 – hereinafter Venkatesan) in view of Silverman et al. (US Pub. No. 2011/0170630 – hereinafter Silverman).
  	With respect to claim 1, Venkatesan teaches a method for converting floating-point weighting factors to fixed-point weighting factors for a neural network, the method comprising:   	selecting a predetermined number of candidate scaling factors that are multiples of a predetermined base (see paragraph [0039], quantization may also involve selecting a scaling factor or quantization factor that may be used to convert original numeric values into the range supported by the new, reduced bit-width. See paragraph [0043], different scaling factors may be used on different channels. See paragraph [0046], replacing the single or double precision floating point data types with new data types for at least some of the observed data values and may determine one or more scaling factors as indicated by the quantization step 132. The systems and methods may apply one or more analyses when choosing the new data types and the scaling factors, such as data inclusion threshold analysis and outlier analysis. Options may be specified that control the quantization step 132, which may implement and/or apply rules for proposing new data types and scaling factors. For example, suppose the statistics reveal that a given data value, such as the output data generated at the layer 113, is always a positive integer within a narrow range. The quantization step 132 may propose replacing the single precision floating point data type used for the output data of the layer 113 with an unsigned 8-bit integer data type, thereby reducing the hardware memory requirements for the layer 113. The quantization step also may propose a scaling factor for the unsigned 8-bit integer data type. The quantization step 132 may propose other data types and scaling factors for other observed data values based on the derived statistics. See paragraph [0129], quantization may also involve determining a scaling factor. The scaling factor may be determined based on the dynamic range of values at the respective instrumentation point. See paragraphs [0137], [0142], a value of a fixed-point data type is an integer scaled by a specific scaling factor that may be determined by the data type. For example, the value 1.23 may be represented as 1230 in a fixed-point data type with scaling factor of 1/1000, and the value 1,230,000 may be represented as 1230 with a scaling factor of 1000. Unlike floating-point data types, the scaling factor is the same for all values of the same fixed-point data type, and does not change during the computation. Scaling factors are often a power of 10 or a power of 2, although other scaling factors may be used. The maximum value representable by a fixed-point type is simply the largest value that can be represented in the underlying integer type multiplied by the scaling factor. See figure 16 and paragraphs [0157], [0160], [0162], choosing a dynamic fixed point data type to include two variables, variable 1 and variable 2, having values of 64 and 127, respectively. To represent these values, two different scaling factors will be selected, both with 8-bit word length. The stored integers of 8-bit width may be re-interpreted into the original value given the dynamically associated scaling factor, or exponent. Rescaling operations may be included when performing operations on values represented by fixed-point data types. For example, when adding or subtracting two values of the same fixed-point data type, the underlying integers may be added or subtracted and their common scaling factor used for the result, which may be exactly represented in the same type, as long as no overflow occurs, i.e. provided that the sum of the two integers fits in the underlying integer data type. If the values being added or subtracted have different fixed-point data types, with different scaling factors, then one of them must be converted to the other data type before the sum. When multiplying two fixed-point data type numbers, the two underlying integers may be multiplied and the scaling factor of the result is the product of the scaling factors of the two numbers. If the two operands have the same fixed-point data type, and the result is also to be represented in that type, then the product of the two integers must be explicitly multiplied by the common scaling factor. In this case, the result may have to be rounded, and overflow may occur. To divide two fixed-point numbers, the integer quotient of the underlying integers may be determined, and the scaling factor may be the quotient of their scaling factors. If both operands and the desired result all have the same scaling factor, then the quotient of the two integers must be explicitly multiplied by that common scaling factor. Furthermore, see paragraph [0172]).   	generating the fixed-point weighting factors by scaling the floating-point weighting factor using the scaling factor and operating the neural network using the fixed-point weighting factors (see paragraph [0036], a fixed point data type may include a word length, a fraction length, and a sign attribute, for example signed or unsigned. A signed fixed-point data type may be represented using one's complement, two's complement, or a sign bit. See paragraphs [0082], [0093], for custom layers of a DNN that are chosen to be quantized, the data type converter 308 may run a fixed point converter on the native implementation of the custom layers. See paragraphs [0136]-[0137], [0142], [0162], a value of a fixed-point data type is an integer scaled by a specific scaling factor that may be determined by the data type. For example, the value 1.23 may be represented as 1230 in a fixed-point data type with scaling factor of 1/1000, and the value 1,230,000 may be represented as 1230 with a scaling factor of 1000. Unlike floating-point data types, the scaling factor is the same for all values of the same fixed-point data type, and does not change during the computation. Scaling factors are often a power of 10 or a power of 2, although other scaling factors may be used. The maximum value representable by a fixed-point type is simply the largest value that can be represented in the underlying integer type multiplied by the scaling factor).  	Venkatesan is silent to disclose:  	evaluating each of the candidate scaling factors in a cost function;  	selecting a scaling factor as a one of the candidate scaling factors that results in a minimum value of the cost function;  	However, in an analogous art, Silverman teaches:  	evaluating each of the candidate scaling factors in a cost function (see paragraphs [0031], [0033], [0037], the effectiveness of a given set, e.g. matrix A, of predistortion coefficients or a scaling factor c (in quick or fast tuning) is evaluated quantitatively by a cost function. The training or quick tuning seeks the set of coefficients or scaling factor, respectively, that satisfies, e.g., minimizes, the cost function. Different cost functions lead to different ultimate operating points for the predistortion module. One cost function may weight EVM heavily, leading to good EVM performance. Another cost function may weight ACP heavy, leading to a minimization in ACP. In some situations, focusing purely on minimizing one variable may be desired. In other situations, satisfying conditions of multiple variables may be desired). 
 	selecting a scaling factor as a one of the candidate scaling factors that results in a minimum value of the cost function (see paragraph [0031], [0033], [0048] and figure 4, the output of the cost function comprises the predistortion parameters, e.g., coefficients matrix A (if full training was performed) or scaling factor c (if quick-tuning was performed), that satisfies (minimizes) the cost function).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Venkatesan’s teaching, which set forth a method presenting proposed data types resulting from the quantization and may create a quantized version of the application incorporating the proposed data types. The method may generate performance data to validate the quantized version of the application, by evaluating each of the candidate scaling factors in a cost function as suggested by Silverman, as Silverman would determine which scaling factor minimizes the cost function.  	With respect to claim 2, Venkatesan teaches wherein the predetermined base is two (see paragraphs [0136]-[0137], [0142], [0162], a value of a fixed-point data type is an integer scaled by a specific scaling factor that may be determined by the data type. For example, the value 1.23 may be represented as 1230 in a fixed-point data type with scaling factor of 1/1000, and the value 1,230,000 may be represented as 1230 with a scaling factor of 1000. Unlike floating-point data types, the scaling factor is the same for all values of the same fixed-point data type, and does not change during the computation. Scaling factors are often a power of 10 or a power of 2, although other scaling factors may be used. The maximum value representable by a fixed-point type is simply the largest value that can be represented in the underlying integer type multiplied by the scaling factor).  	With respect to claim 7, Silverman teaches further comprising updating the scaling factor during a training stage of a neural network after a predetermined number of training intervals (see paragraphs [0030]-[0033], [0056], the controller 20 is configured to trigger a particular AP for predistortion training, using either a "quick-tuning" scheme whereby a scaling factor c is adjusted or a full training (retraining) scheme whereby the matrix A of coefficients is adjusted, as described herein. The controller may implement this training periodically or on-demand based on monitored AP downlink performance as a trigger. When in "quick-tuning" or full retraining, the AP undergoing the predistortion training is configured to transmit frames to a monitoring radio receiver that is at another AP, at a CD, or at the AP itself that is undergoing the predistortion training). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (US Pub. No. 2021/0174214) in view of Silverman et al. (US Pub. No. 2011/0170630) and further in view of Liu et al. (US Pub. No. 2021/0264270 – hereinafter Liu).  	With respect to claim 3, Venkatesan in view of Silverman is silent to disclose further comprising, responsive to completing a training stage for the neural network, providing the fixed-point weighting factors to an inference stage.  	However, in an analogous art, Liu teaches further comprising, responsive to completing a training stage for the neural network, providing the fixed-point weighting factors to an inference stage (see paragraph [0043], an inference stage of the neural network operation may include a stage in which a forward operation is performed on a trained neural network to complete a set task. In the inference stage of the neural network, at least one of a neuron, a weight, a bias, and a gradient may be used as the data to be quantized and quantized according to the quantization method provided in the embodiments of the present disclosure, and then the quantized data is used to complete the operations in the layer to be quantized).
   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Venkatesan and Silverman, by providing the fixed-point weighting factors to an inference stage as Liu by Liu, as Silverman would provide the data to be quantized.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that claim 16 is not taught by any prior reference found through search. Dependent claims 17-20 are also allowable.  	The primary reason for allowance of the claims in this case, is the inclusion of the limitations “evaluating, for each of the candidate scaling factors, a cost function that is a mean square error between a predetermined set of floating-point weighting factors for a neural network and a product of a candidate scaling factors being evaluated and fixed-point weighting factors defined by the candidate scaling factor being evaluated;” which are not found in the prior art of record.

Examiner’s comments
For claims 8-20, no art rejection is made for these claims. Claims 8-15 are only rejected under 35 USC 101 as explained above in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure  	Guo et al. (US Pub. No. 2022/0091821) performs a first quantization processing on a plurality of original input tensors to obtain an input tensor in a fixed-point number form, and calculating a quantization offset of the input tensor in the fixed-point number form (see abstract).
  	Qadeer et al (US Pub. No. 2021/0174172) set forth a method including for each floating-point layer in a set of floating-point layers: calculating a set of input activations and a set of output activations of the floating-point layer; converting the floating-point layer to a low-bit-width layer; calculating a set of low-bit-width output activations based on the set of input activations; and calculating a per-layer deviation statistic of the low-bit-width layer. The method also includes ordering the set of low-bit-width layers based on the per-layer deviation statistic of each low-bit-width layer. The method additionally includes, while a loss-of-accuracy threshold exceeds the accuracy of the quantized network: converting a floating-point layer represented by the low-bit-width layer to a high-bit-width layer; replacing the low-bit-width layer with the high-bit-width layer in the quantized network; updating the accuracy of the quantized network; and, in response to the accuracy of the quantized network exceeding the loss-of-accuracy threshold, returning the quantized network (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192